DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 05/13/2022 has been entered. As directed by the amendment: Claims 1 and 9 are amended. Claims 7 – 8 and 10 – 12 are withdrawn. Claims 17 – 18 are newly added.  Thus, claims 1 – 6, 9 and 13 – 18 are currently pending. Applicants Remarks/Arguments regarding the 35 U.S.C. 101, 102 and 103 rejections made in the Non-Final Rejection dated 03/02/2022 have been fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6, 9 and 13 – 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 9, these amended claims each now recite: “… wherein the bead adjusting step is performed by calculating at least one selected from the group consisting of formation speed of the weld bead, welding current, welding voltage, and applied pulse based on CAD information about coordinates of the outer surface or dimensional information of the additively-manufactured object.” and support for the amendment is recited to be found in paragraph (0031 and 0036 ) of the speciation. However, further investigating the specification including the mentioned paragraphs reveals no support for calculating any of the parameters claimed. As best can be understood by the examiner, paragraph (0031 and 0036) recite Bead size including bead width, bead height, etc. in each of the weld beads is controlled by changing speed of the weld bead, welding current, welding voltage, and applied pulse parameters. This is different from calculating speed of the weld bead, welding current, welding voltage, and applied pulse. Thus, there is no support for calculating the claimed parameters or a calculation involving the claimed parameters. This raises a new matter issue the respective claims. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6, 9 and 13 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The amended independent Claim 1 now recites : “... a slicing step of slicing a shape of the additively- manufactured object into weld bead layers each having a height corresponding to one bead layer using data of the shape of the additively-manufactured object, thereby generating a plurality of virtual bead layers; a reference direction setting step of setting, as a reference direction, a direction in which the sliced layer of the additively-manufactured object is continuously provided and extended in an intermediate layer disposed at a deposition-direction center of the plurality of virtual bead layers; and a bead adjusting step of adjusting a bead size of the weld bead to be formed in the plurality of virtual bead layers depending on a bead shape in a section perpendicular to the reference direction wherein the bead adjusting step is performed by calculating at least one selected from the group consisting of formation speed of the weld bead, welding current, welding voltage, and applied pulse based on CAD information about coordinates of the outer surface or dimensional information of the additively-manufactured object.” 

    PNG
    media_image1.png
    872
    1111
    media_image1.png
    Greyscale



Going through the steps of subject matter eligibility test chart of the MPEP 2106.III included here for the recited claim 1 in quotation above: 
Step (I). does the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter? Under its broadest reasonable interpretation, claim 1 is directed to a method for designing an additively-manufactured object (to be built by depositing a plurality of weld bead layers ...). Thus, claim 1 fall within a statutory category.
Step (IIA). Here, an evaluation is made whether the claimer cites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon.
All the recited designing steps of the now amended claim 1 (the slicing step, the reference direction setting step and the bead adjusting steps) are carried out virtually. That is no actual step of performing is claimed. Under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., a mental step). That is, nothing in the claim element precludes the steps from practically being performed in the mind. For instance, “slicing bead layers ... virtually” in the context of this claim encompasses the designer mentally/virtually slicing the object to be designed into virtual or abstract weld beads, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “a reference direction setting step ... a direction in which virtually sliced layers are continuously provided... virtually” again this step recites an abstract step. “a bead adjusting step … in the plurality of virtual bead layers…  wherein the bead adjusting step is performed by calculating at least one selected from the group consisting of formation speed of the weld bead, welding current, welding voltage, and applied pulse based on CAD information about coordinates of the outer surface or dimensional information of the additively-manufactured object. Under its broadest reasonable interpretation, covers performance of the limitation in the mind that falls within the Mental Processes grouping of abstract ideas. Note here, the amended limitations of the virtual bead adjusting step merely recite calculating weld speed, current, voltage and applied pulse based on CAD information and the broadest reasonable interpretation falls within a mental process or an abstract step i.e.  - a virtual bead adjusting step, that can be performed using a computer (CAD) as a tool. According to the MPEP “mental processes” encompasses steps that can be performed in the human mind with the aid of tools including computers (MPEP 2106.04(a)(2). IIIC). Here, calculating weld speed, current, voltage and applied pulse based on CAD information of a virtual bead adjusting step is a metal process using CAD or computer as a tool. Accordingly, the claim recites an abstract idea.
Step (IIB). Here, an evaluation is made whether the judicial exception is integrated into a
practical application. This judicial exception is not integrated into a practical application. The claim recites additional elements to the virtual designing steps claimed (in the slicing step: “using data of the shape of the additively-manufactured object’, in the reference direction setting step: “continuously provided and extended in an intermediate layer disposed at a deposition- direction center of the plurality of virtual bead layers” and the bead adjusting steps: “adjusting a bead size of the weld bead to be formed in the plurality of virtual bead layers depending on a bead shape in a section perpendicular to the reference direction”) , wherein all the additional elements are directed to reinforcing the steps claimed are performed virtually and no actual step is carried out. Thus, such claim elements do not ascertain an actual building step and are not adequately linked to the abstract idea (virtual designing). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits of practicing the abstract idea and the claim is directed to an abstract idea. Accordingly, the claim(s) do not include additional elements that are enough to amount to significantly more than the judicial exception.
Amended Independent Claim 9 recites “... slicing a shape of the additively-manufactured object into weld bead layers each having a height corresponding to one bead layer using data of the shape of the additively-manufactured object, thereby generating a plurality of virtual bead layers; setting, as a reference direction, a direction in which the sliced layer of the additively- manufactured object is continuously provided and extended in an intermediate layer disposed at a deposition-direction center of the plurality of virtual bead layers; and adjusting a bead size of the weld bead to be formed in the plurality of virtual bead layers depending on a bead shape in a section perpendicular to the reference direction, wherein the bead adjusting step is performed by calculating at least one selected from the group consisting of formation speed of the weld bead, welding current, welding voltage, and applied pulse based on CAD information about coordinates of the outer surface or dimensional information of the additively-manufactured object.”
Comparing amended independent claim 1 and claim 9, they are identical except the additional limitation included in claim 9 recited as: “A computer program product comprising a non- transitory computer readable storage medium having instructions encoded thereon that, when executed by a computer, cause the computer to execute a procedure”
Examining the recited limitation included in the independent claim 9, the additional limitation in quotation only adds that the virtual steps of claim 1 & 9 is a computer program product stored in a non-transitory computer readable storage medium having instructions encoded thereon procedures executable by a computer.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application. In particular, claim 9 only recites: “a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a computer, cause the computer to execute a procedure” such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Implementing the method, by a computer program product does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent claim 2 additionally recites that wherein the virtual bead adjusting step includes “the bead shape is adjusted by changing at least one of a continuous formation speed of the weld bead and a heat input to the filler metal.”
This additional limitation recited in claim 2, under its broadest reasonable interpretation, does not preclude the virtual bead adjusting step from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Dependent claim 3 additionally recites that the virtual designing additively-manufactured object includes “at least one protrusion portion that is continuous in the reference direction.”
This additional limitation recited in claim 3, under its broadest reasonable interpretation, does not preclude the virtual designing additively-manufactured object from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Dependent claim 4 additionally recites “step of dividing the shape of the additively- manufactured object into a blank region serving as a base body of the additively- manufactured object, and an additive manufacturing region including the protrusion portion to be formed on the base body” to the virtual slicing step.
This additional limitation recited in claim 4, under its broadest reasonable interpretation, does not preclude the virtual slicing step from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Dependent claim 5 additionally recites “the protrusion portion is a plurality of spiral protrusions extending along one axial direction.” to the virtual designing additively-manufactured object.
This additional limitation recited in claim 5, under its broadest reasonable interpretation, does not preclude the virtual designing additively-manufactured object from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Dependent claim 6 additionally recites “the protrusion portion is a plurality of spiral protrusions extending along one axial direction.” to the virtual dividing step of the manufactured object into blank a blank region and manufacturing region.
This additional limitation recited in claim 6, under its broadest reasonable interpretation, does not preclude from the virtual dividing step of the manufactured object into blank a blank region and manufacturing region being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Dependent claim 13 additionally recites that the virtual bead adjusting step of claim 2 includes “at least one protrusion portion that is continuous in the reference direction.”
This additional limitation recited in claim 13, under its broadest reasonable interpretation, does not preclude the virtual bead adjusting step of claim 2 from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Dependent claim 14 additionally recites “step of dividing the shape of the additively- manufactured object into a blank region serving as a base body of the additively- manufactured object, and an additive manufacturing region including the protrusion portion to be formed on the base body” the virtual bead adjusting step of claim 2 referenced in claim 13.
This additional limitation recited in claim 14, under its broadest reasonable interpretation, does not preclude the virtual slicing step from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Dependent claim 15 additionally recites “the protrusion portion is a plurality of spiral protrusions extending along one axial direction.” the virtual bead adjusting step of claim 2 referenced in claim 13.
This additional limitation recited in claim 15, under its broadest reasonable interpretation, does not preclude the virtual designing additively-manufactured object from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers
performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Dependent claim 16 additionally recites “the protrusion portion is a plurality of spiral protrusions extending along one axial direction.” the virtual bead adjusting step of claim 2 referenced in claim 14.
This additional limitation recited in claim 16, under its broadest reasonable interpretation, does not preclude from the virtual dividing step of the manufactured object into blank a blank region and manufacturing region being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Dependent claim 17 additionally recites “the protrusion portion is attached to the base body.” the slicing step of claim 1 referenced in claim 4.
This additional limitation recited in claim 17, under its broadest reasonable interpretation, does not preclude the virtual designing additively-manufactured object from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers
performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
	Dependent claim 18 additionally recites “the protrusion portion is attached to the base body.” the slicing step of claim 9 referenced in claim 14.
This additional limitation recited in claim 18, under its broadest reasonable interpretation, does not preclude the virtual designing additively-manufactured object from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers
performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2013/0197683 A1), herein after called Zhang, in view of Handa et al. (US 2003/0010764 A1), and herein after called Handa
Regarding claim 1, Zhang discloses a method for designing an additively-manufactured object to be built by depositing a plurality of weld bead layers formed of a weld bead formed by melting and solidifying a filler metal (a method of computer aided design (CAD) for manufacturing parts and molds, (Abstract, 0007) by a fused deposition of a layer-by-layer process of a metallic material using a welding gun to form weld bead layers (0018, 0019)), the method comprising: a slicing step (model slicing, (0007)) of slicing a shape of the additively-manufactured object into weld bead layers each having a height corresponding to one bead layer using data of the shape of the additively-manufactured object, thereby generating a plurality of virtual bead layers (slicing a three-dimensional CAD model of a part or mold according to requirements for dimensional accuracy of the three-dimensional CAD model of the part or the mold and generation of numerical control codes for characteristics of size and shape of each layer of the modeling process (0007) wherein the generated sliced layers are weld bead layers in an embodiment, (0019)) Note here, computer aided design (CAD) is a computer program and the slicing step is carried out virtually ); a reference direction setting step (generation of numerical control codes for a modeling path, (0007)) of setting, as a reference direction, a direction in which the sliced layer of the additively-manufactured object is continuously provided and extended in an intermediate layer disposed at a deposition-direction center of the plurality of virtual bead layers (planning a modeling path according to slicing data of the three-dimensional computer aided design (CAD) model, (0007) and According to the digital modeling path generated by the 3D CAD model of the mold, the deposition modeling and the shaping operation is synchronously executed layer by layer from the base upward, (0029, FIG.1)); and a bead adjusting step of adjusting a bead size of the weld bead to be formed in the plurality of virtual bead layers depending on a bead shape in a section perpendicular to the reference direction (performing fused deposition layer by layer modeling according to a track specified by said numerical control code for each layer wherein layer height is adjusted by the horizontal micro-roller and the thickness of a bead layer is adjusted by the two vertical micro-rollers (0007, 0019 and FIG. 1), Here as shown in FIG. 1, the horizontal micro-roller 11 adjusts the height of the bead layer in the direction of the modeling path where layer-by-layer modeling is processed and the left and right vertical micro-rollers adjust the thickness of the weld bead layer perpendicular to the horizontal modeling path (reference direction). Further, as shown in FIG. 1 each sliced bead layer is continuously applied (layer-by-layer) to the on the base 8 to form the cylindrical part 7. Thus, a weld bead layer amounts to “a bead” and adjusting a bead layer size is equivalent to adjusting a bead size). 
Further, Zhang discloses the micro-rollers for adjusting the height and thickness of the weld bead layers in the layer by layer modeling process are controlled by numerical control codes of the CAD modeling (0020, 0035). Zhang also discloses, the micro-roller fixed on the plasma welding gun move synchronously with the welding gun while the side vertical roller follows on the side of the melted and softened area and a welding current of 60a or 50A is applied depending on the type of the welding gun (0029, 0030). This implies, in the bead size adjusting step, the height and thickness of the bead adjustment by the micro-rollers, the synchronization of the welding gun speed with the micro-rollers and welding current selection is controlled by the Numerical control codes generated by the CAD modeling.
Zhang does not explicitly disclose that the bead adjusting step is performed by calculating at least one selected from the group consisting of formation speed of the weld bead, welding current, welding voltage, and applied pulse based on CAD information about coordinates of the outer surface or dimensional information of the additively-manufactured object.
However, Handa that teaches a method for accurately calculating numerical values for a bead shape in arc welding (0001), also teaches determining the amount of deposit metal by calculating using a generally known relational expressions between the melting rate and welding current/welding wire extension/welding wire diameter (0098). 
By repeatedly carrying out a heat conduction calculation and bead displacement calculation, the surface shape and penetration shape of a bead can be evaluated before welding is actually performed, therefore, compared to the method wherein welding conditions are set based on actual welding, compatibility with improvements in working efficiency and reductions in cost can be realized (0119).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the bead adjusting step of Zhang to include a repeated calculation of the melting rate and welding current/welding wire extension/welding wire diameter in order to realize compatibility with improvements in working efficiency and reduction of cost, compared to the methods wherein welding conditions are set based on actual welding as taught in Handa.  
Regarding claim 2, Zhang in view of Handa teaches the method for designing an additively-manufactured object according to claim 1 wherein in the bead adjusting step, the bead shape is adjusted by changing at least one of a continuous formation speed of the weld bead and a heat input to the filler metal (the flowing of the welded material in a molten pool is limited by adjusting the pitch and angle according to the wall thickness and profile of the part or mold, Zhang (0019, 0020, 0024), the molten poo1 that forms the weld bead shape is adjusted to the required pitch and angel that changes the continuous formation speed of the weld bead).
Regarding claim 3, Zhang in view of Handa teaches the method for designing an additively-manufactured object according to claim 1, wherein the additively-manufactured object includes at least one protrusion portion that is continuous in the reference direction (the cylindrical walls of part 7 that is computer aided designed (CAD), is a continuously protruding portion in the direction of modeling path (reference direction) from the base, Zhang (FIG.1)).
Regarding claim 4, Zhang in view of Handa teaches the method for designing an additively-manufactured object according to claim 3, the method comprising a step of dividing the shape of the additively- manufactured object into a blank region serving as a base body of the additively-manufactured object (according to the digital modeling path generated by the 3D CAD model of part 7 is a layer-by-layer modeling process, Zhang (0024 and FIG. 1), thus the first layer of part 7(bottom layer) on the base substrate 8 is a blank region serving as a base body here), and an additive manufacturing region including the protrusion portion to be formed on the base body (the computer aided design part 7 is a continuously protruding portion in the direction of modeling path (reference direction) from the base body, Zhang(FIG.1)), wherein the slicing step is a step of slicing the additively manufacturing region into the plurality of virtual bead layers (wherein the slicing a three- dimensional CAD model of a part is the slicing of part, wherein the generated sliced layers are weld bead layers in an embodiment and where in the slicing modeling step of part 7 is done by a computer aided designing (CAD) program, Zhang (0007, 0019, FIG. 1)). 
Regarding claim 17, Zhang in view of Handa teaches the method for designing an additively-manufactured object according to claim 4, wherein the protrusion portion is attached to the base body (the cylindrical walls of part 7 is a continuously protruding portion in the direction of modeling path (reference direction) from the base in the layer-by-layer modeling process, Zhang (0024, FIG.1)).
Claims 5 — 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Handa in further view of Cheng (CN107150208 A), herein after called Cheng.
Regarding claim 5, Zhang in view of Handa teaches the method for designing an additively-manufactured object according to claim 3, wherein the additively-manufactured object includes at least one protrusion portion.
Zhang in view of Handa teaches further disclose that the part (object) virtually designed (CAD) can be of a complex shape part, Zhang (0019).
Zhang in view of Handa teaches does not explicitly teach that the protrusion portion is a plurality of spiral protrusions extending along one axial direction.
However, Cheng that teaches a method for manufacturing a model runner of a hydraulic turbine by combining mechanical processing and additive manufacturing (0002), also teaches upper crown (1) as the basis of additive manufacturing, and each spiral blade (2) protruding from the upper crown (1), (0031, FIG. 3 and FIG.4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the protrusion portion of Zhang from the base to be a plurality of spiral protrusions extending along one axial direction since changing the shape of a part (protrusion portion) is considered a matter of design choice within a person of ordinary skill in the art (MPEP 2144. IV. B).
Regarding claim 6, Zhang in view of Handa teaches the method for designing an additively-manufactured object according to claim 4, wherein the additively-manufactured object includes at least one protrusion portion.
Zhang in view of Handa further teaches that the part (object) virtually designed (CAD) can be of a complex shape part (0019).
Zhang does not explicitly teach that the protrusion portion is a plurality of spiral protrusions extending along one axial direction.
However, Cheng that teaches a method for manufacturing a model runner of a hydraulic turbine by combining mechanical processing and additive manufacturing (0002), also teaches upper crown (1) as the basis of additive manufacturing, and each spiral blade (2) protruding from the upper crown (1), (0031, FIG. 3 and FIG.4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the protrusion portion of Zhang from the base to be a plurality of spiral protrusions extending along one axial direction since changing the shape of a part (protrusion portion) is considered a matter of design choice within a person of ordinary skill in the art (MPEP 2144. IV. B).
Claims 9, 13 – 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view Handa in further view of Bui et al. (US 2016/0263832 A1), herein after called Bui.
Regarding claim 9, Zhang discloses designing an additively-manufactured object to be built by depositing a plurality of weld bead layers formed of a weld bead formed by melting and solidifying a filler metal (computer aided design (CAD) for manufacturing parts and molds, (Abstract, 0007) by a fused deposition of a layer-by-layer process of a metallic material using a welding gun to form weld bead layers ( 0018, 0019)), the procedure comprising: slicing a shape of the additively-manufactured object into weld bead layers each having a height corresponding to one bead layer using data of the shape of the additively-manufactured object, thereby generating a plurality of virtual bead layers (slicing a three-dimensional CAD model of a part or mold according to requirements for dimensional accuracy of the three-dimensional CAD model of the part or the mold and generation of numerical control codes for characteristics of size and shape of each layer of the modeling process (0007) wherein the generated sliced layers are weld bead layers in an embodiment, (0019)) Note here, computer aided design (CAD) is a computer program and the slicing step is carried out virtually ); setting, as a reference direction, a direction in which the sliced layer of the additively-manufactured object is continuously provided and extended in an intermediate layer disposed at a deposition-direction center of the plurality of virtual bead layers (planning a modeling path according to slicing data of the three- dimensional computer aided design (CAD) model, (0007) and According to the digital modeling path generated by the 3D CAD model of the mold, the deposition modeling and the shaping operation is synchronously executed layer by layer from the base upward, (0029, FIG.1)); adjusting a bead size of the weld bead to be formed in the plurality of virtual bead layers depending on a bead shape in a section perpendicular to the reference direction (performing fused deposition layer by layer modeling according to a track specified by said numerical control code for each layer wherein layer height is adjusted by the horizontal micro-roller and the thickness of a bead layer is adjusted by the two vertical micro-rollers (0007, 0019 and FIG. 1), Here as shown in FIG. 1, the horizontal micro-roller 11 adjusts the height of the bead layer in the direction of the modeling path where layer-by-layer modeling is processed and the left and right vertical micro-rollers adjust the thickness of the weld bead layer perpendicular to the horizontal modeling path (reference direction). Further, as shown in FIG.1 each sliced bead layer is continuously applied (layer-by-layer) to the on the base 8 to form the cylindrical part 7. Thus, a weld bead layer amounts to “a bead” and adjusting a bead layer size is equivalent to adjusting a bead size).
Further, Zhang discloses the micro-rollers for adjusting the height and thickness of the weld bead layers in the layer by layer modeling process are controlled by numerical control codes of the CAD modeling (0020, 0035). Zhang also discloses, the micro-roller fixed on the plasma welding gun move synchronously with the welding gun while the side vertical roller follows on the side of the melted and softened area and a welding current of 60a or 50A is applied depending on the type of the welding gun (0029, 0030). This implies, in the bead size adjusting step, the height and thickness of the bead adjustment by the micro-rollers, the synchronization of the welding gun speed with the micro-rollers and welding current selection is controlled by the Numerical control codes generated by the CAD modeling.
Zhang does not explicitly disclose that the bead adjusting step is performed by calculating at least one selected from the group consisting of formation speed of the weld bead, welding current, welding voltage, and applied pulse based on CAD information about coordinates of the outer surface or dimensional information of the additively-manufactured object.
However, Handa that teaches a method for accurately calculating numerical values for a bead shape in arc welding (0001), also teaches determining the amount of deposit metal by calculating using a generally known relational expressions between the melting rate and welding current/welding wire extension/welding wire diameter (0098). 
By repeatedly carrying out a heat conduction calculation and bead displacement calculation, the surface shape and penetration shape of a bead can be evaluated before welding is actually performed, therefore, compared to the method wherein welding conditions are set based on actual welding, compatibility with improvements in working efficiency and reductions in cost can be realized (0119).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the bead adjusting step of Zhang to include a repeated calculation of the melting rate and welding current/welding wire extension/welding wire diameter in order to realize compatibility with improvements in working efficiency and reduction of cost, compared to the methods wherein welding conditions are set based on actual welding as taught in Handa.  
Zhang also discloses the virtual designing method is a computer aided designing (CAD) program. This implicitly teaches that the virtual designing (CAD) program is stored in the memory of the computer to be executed.
Zhang does not explicitly teach that the computer program product comprising a non- transitory computer readable storage medium having instructions encoded thereon.
However, Bui that teaches a computer-aided design (CAD) system for additive manufacturing processes (0001, 0002), also teaches the computer-executable instructions are contained (stored) in non-transitory machine usable/readable or computer usable/readable medium (0068).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to store the virtual designing (CAD) program in a non-transitory computer readable storage medium having instructions encoded thereon as a suitable CAD storage medium as taught in Bui.
Regarding claim 13, Zhang in view of Handa in further view of Bui teaches the method for designing an additively- manufactured object according to claim 2, wherein the additively-manufactured object includes at least one protrusion portion that is continuous in the reference direction (the cylindrical walls of part 7 that is computer aided designed (CAD), is a continuously protruding portion in the direction of modeling path (reference direction) from the base 8, Zhang (FIG.1)).
Regarding claim 14, Zhang in view of Handa in further view of Bui teaches the method for designing an additively- manufactured object according to claim 13, the method comprising a step of dividing the shape of the additively- manufactured object into a blank region serving as a base body of the additively- manufactured object (according to the digital modeling path generated by the 3D CAD model of part 7 is a layer-by-layer modeling process, Zhang(0024 and FIG. 1), thus the first layer of part 7(bottom layer) on the base substrate 8 is a blank region serving as a base body here), and an additive manufacturing region including the protrusion portion to be formed on the base body (the computer aided design part 7 is a is a continuously protruding portion in the direction of modeling path (reference direction) from the base body, Zhang(FIG.1)), wherein the slicing step is a step of slicing the additively manufacturing region into the plurality of virtual bead layers (wherein the slicing a three-dimensional CAD model of a part is the slicing of part, wherein the generated sliced layers are weld bead layers in an embodiment and where in the slicing modeling step of part 7 is done by a computer aided designing (CAD) program, (0007, 0019, FIG. 1)). 
Regarding claim 18, Zhang in view of Handa teaches the method for designing an additively-manufactured object according to claim14, wherein the protrusion portion is attached to the base body (the cylindrical walls of part 7 is a continuously protruding portion in the direction of modeling path (reference direction) from the base in the layer-by-layer modeling process, Zhang (0024, FIG.1)).
Claims 15 — 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Handa in further view of Bui modified by Cheng.
Regarding claim 15, Zhang in view of Handa in further view of Bui teaches the method for designing an additively- manufactured object according to claim 13, wherein the additively-manufactured object includes at least one protrusion portion.
Zhang in view of Handa in further view of Bui further teaches that the part (object) virtually designed (CAD) can be of a complex shape part, Zhang (0019).
Zhang in view of Handa in further view of Bui do not explicitly teach that the protrusion portion is a plurality of spiral protrusions extending along one axial direction.
However, Cheng that teaches a method for manufacturing a model runner of a hydraulic turbine by combining mechanical processing and additive manufacturing (0002), also teaches upper crown (1) as the basis of additive manufacturing, and each spiral blade (2) protruding from the upper crown (1), (0031, FIG. 3 and FIG.4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the protrusion portion of Zhang from the base to be a plurality of spiral protrusions extending along one axial direction since changing the shape of a part (protrusion portion) is considered a matter of design choice within a person of ordinary skill in the art (MPEP 2144. IV. B).
Regarding claim 16, Zhang in view of Handa in further view of Bui teach the method for designing an additively- manufactured object according to claim 14, wherein the additively-manufactured object includes at least one protrusion portion.
Zhang in view of Bui further teach that the part (object) virtually designed (CAD) can be of a complex shape part (0019).
Zhang in view of Bui do not explicitly teach that the protrusion portion is a plurality of spiral protrusions extending along one axial direction.
However, Cheng that teaches a method for manufacturing a model runner of a hydraulic turbine by combining mechanical processing and additive manufacturing (0002), also teaches upper crown (1) as the basis of additive manufacturing, and each spiral blade (2) protruding from the upper crown (1), (0031, FIG. 3 and FIG.4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the protrusion portion of Zhang from the base to be a plurality of spiral protrusions extending along one axial direction since changing the shape of a part (protrusion portion) is considered a matter of design choice within a person of ordinary skill in the art (MPEP 2144. IV. B).
Response to Arguments
Applicant's arguments filed on 05/13/2022 have been fully considered but they are not persuasive:
Rejections Under 35 U.S.C. § 101
Because the amendment limitations of the independent claims 1 and 9 recite in the bead adjusting step calculations involving weld speed, weld current, weld voltage and applied pulse based on CAD information, applicant appears to suggest these processes cannot be practically performed with a human mind therefore are not directed to an abstract mental process. 
However, as indicated in the current rejection and recited in the MPEP, “mental processes” encompasses steps that can be performed in the human mind with the aid of tools including computers (MPEP 2106.04(a)(2). IIIC). Here, calculating weld speed, current, voltage and applied pulse based on CAD information of a virtual bead adjusting step is a metal process using CAD or computer as a tool.
Rejections Under 35 U.S.C. § 102/103
Applicant’s arguments with respect to claim(s) the 102/103 rejection of the amended limitations of claim 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the primary refences Zhang however a teaching reference Handa has been added to teach the amended limitation in dispute.
Applicants arguments regarding the obviousness rejection of claim 4 and 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same primary reference Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761